internal_revenue_service number release date index number ---------------------------- ------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-136787-06 date august legend trust a ------------------------------------- grantor ----------------------- date ------------------------- date --------------------- date ---------------- date -------------------------- date ----------------------- spouse --------------------------- court --------------------------------------------------------------------------------------------------- --------------------------- this letter responds to your letter dated date and subsequent grantor created a revocable_trust on date the trust agreement was amended date ----------------------- dear ---------- correspondence submitted on behalf of trust a requesting rulings under sec_61 sec_1001 sec_1015 sec_2207a sec_2511 sec_2519 and sec_7520 of the internal_revenue_code on date date and date the trust agreement became irrevocable on grantor’s death on date survives grantor for five months the trustees shall divide the trust into two separate shares trust a and trust b sec_3_3 provides that trust b shall be funded with i all assets that are excluded from grantor’s gross_estate for federal estate_tax purposes ii all assets for which the federal estate_tax_marital_deduction is not allowable in the grantor’s estate and iii an amount that when added to the value of all sec_3_3 of the trust agreement as amended provides that if spouse plr-136787-06 interest in property included in the grantor’s federal taxable_estate will equal the largest taxable_estate on which no federal estate_tax is payable after deduction of the credits allowable to the grantor’s estate sec_3_3 provides that the residue of grantor’s estate shall be allocated to trust a sec_4 of the trust agreement governs the administration of trust a sec_4 provides that spouse shall receive the net_income from trust a at least annually sec_4 provides that the trustees may make discretionary distributions of principal to spouse for her support maintenance and medical_care sec_4 provides that spouse may disclaim her interest in trust a in whole or in part any disclaimed property shall be added to trust b and distributed as if originally a part thereof sec_4 provides that on spouse’s death the trustees shall distribute any accrued or undistributed_income to her estate and shall distribute the principal to the trustees of trust b to be held administered and distributed as a part of trust b the executor of grantor’s estate elected to treat the trust a assets as qualified_terminable_interest_property qtip under sec_2056 trust b provides for grantor’s children and their descendants under the terms of the trust agreement trust b was divided into three subtrusts upon grantor’s death one for the benefit of each of grantor’s children each child has a testamentary limited_power_of_appointment over the trust b subtrust assets held for his or her benefit received a ruling from court that determined that the disclaimed property will be distributed as if originally a part of trust b spouse represents that she will pay any gift_taxes arising from her disclaimer of the income_interest in trust a spouse will exercise her right of recovery for gift_tax relating to the transfer of the remainder_interest pursuant to sec_2207a market_value spouse has requested the following rulings spouse’s disclaimer when effective will constitute a completed net_gift of the remainder_interest in trust a for federal gift_tax purposes provided spouse exercises her right of recovery under sec_2207a spouse’s disclaimer when effective will constitute a completed_gift of spouse’s income_interest in trust a under sec_2511 for federal gift_tax purposes the disclaimed interests in trust a will not be includable in spouse’s gross_estate at her death for federal estate_tax purposes the appropriate sec_7520 annuity factor used to value the income and remainder_interest is the standard sec_7520 annuity factor spouse will incur no income_tax_liability arising from the disclaimer and guidance on determining the transferees bases in the disclaimed property spouse represents that the current basis of the trust a assets exceeds their fair spouse wishes to disclaim her interest in trust a the trustees of trust a have sec_2044 provides that the value of the gross_estate shall include the sec_2056 allows an estate_tax_marital_deduction for qualified terminable plr-136787-06 rulings value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property interest property under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qualified terminable_interest election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for the year under chapter exceeds the total_tax that would have been payable under the chapter for the year if the value of the property had not been taken into account for purposes of chapter individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property the value of property to which this paragraph applies is the value of all interests in the property other than the qualifying_income interest the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 transfer the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2207a provides that if for any calendar_year tax is paid under chapter sec_25_2207a-1 provides that if the property is in a_trust at the time of the sec_2501 imposes a tax on the transfer of property by gift by an individual sec_25_2207a-1 of the gift_tax regulations provides in part that if an sec_25_2519-1 provides in part that if a donee spouse makes a sec_2519 provides that for gift_tax purposes any disposition by the surviving plr-136787-06 sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable spouse of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer by the surviving_spouse of all interests in the property other than the qualifying_income interest the transfer of the qualifying_income interest is a transfer subject_to gift_tax under sec_2511 disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 of subtitle b of the code as transferring all interests in property other than the qualifying_income interest if the donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest and is treated for purposes of sec_2036 as having transferred the entire trust corpus including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 is further reduced by the amount of gift_tax the donee spouse is entitled to recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 provides that the amount treated as a transfer under revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer a gift is plr-136787-06 interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is the fair_market_value of the property passing from the donor less the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift tax_liability that is to be subtracted from the value of the transferred property the donor’s available unified_credit must be used to reduce the gift_tax liability that the donee has assumed to the extent the unified_credit is available the assets of trust a qualify under sec_2056 and grantor’s estate elected to treat the assets as qtip on grantor’s estate_tax_return spouse intends to disclaim her entire_interest in trust a accordingly under sec_2519 spouse will be deemed to have made a transfer of all of trust a’s assets other than her qualifying_income interest spouse is treated as making a gift under sec_2519 of the fair_market_value of trust a determined on the date of disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest reduced by the value of spouse’s qualified income_interest and further reduced by the amount spouse is entitled to recover under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the transfer of spouse’s income_interest in trust a resulting from the disclaimer is a transfer by spouse under sec_2511 the amount_of_the_gift will be the value of spouse’s qualified income_interest on the date of disposition after spouse disclaims her entire_interest in trust a no portion of the trust a assets that are deemed transferred under sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 ruling date except as otherwise provided in paragraph b and sec_25_7520-3 relating to exceptions to the use of prescribed tables under certain circumstances if the valuation_date for the gift is after date the fair_market_value of annuities life estates terms of years remainders and reversions transferred after date is the present_value of such interests determined under sec_25_2512-5 and by use of the standard or special sec_7520 actuarial factors sec_25_2512-5 provides that with respect to actuarial valuations after sec_25_7520-3 provides that an ordinary remainder or based upon the representations made and information submitted a standard plr-136787-06 sec_25_7520-3 provides that an ordinary_income interest is the right to receive the income from or the use of property during one or more measuring lives or for some other defined period a standard sec_7520 income factor for an ordinary_income interest represents the present worth of the right to receive the use of dollar_figure for a defined period using the interest rate prescribed under sec_7520 for the appropriate_month reversionary_interest is the right to receive an interest in property at the end of one or more measuring lives or some other defined period a standard sec_7520 remainder factor for an ordinary remainder or reversionary_interest represents the present worth of the right to receive dollar_figure at the end of a defined period using the interest rate prescribed under sec_7520 for the appropriate_month sec_7520 income factor and a standard sec_7520 remainder factor respectively should be used to determine the value of the disclaimed income_interest and the value of the remainder_interest ruling indebtedness property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized the supreme court in 457_us_191 held that in a net_gift situation where a donor makes a gift of property on condition that the donee pay the resulting gift_taxes the donor realizes taxable_income to the extent that the gift_taxes paid_by the donee exceed the donor's adjusted_basis in the property a net_gift transfer is treated as if the donor sells the property for less than fair_market_value the sale price is the amount_of_the_gift tax paid_by the donee and the remaining value of the property is treated as a gift the donor’s gain is equal to the excess of the gift_tax liability over the donor’s adjusted_basis in the property spouse intends to recover the gift_tax paid under sec_2207a relating to the deemed transfer of spouse’s remainder_interest in trust a pursuant to sec_2519 based upon the information submitted and the representations made spouse’s basis in the disclaimed property is equal to or greater than the gift_tax recovered from grantor’s children accordingly spouse will not be liable for income_tax as a result of the disclaimer sec_61 provides that gross_income includes income from discharge of sec_1001 provides that the gain from the sale_or_other_disposition of plr-136787-06 ruling sec_1015 provides that with respect to property acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value if the facts necessary to determine the basis in the hands of the donor or the last preceding owner are unknown to the donee the secretary shall if possible obtain such facts from such donor or last preceding owner or any other person cognizant thereof if the secretary finds it impossible to obtain such facts the basis in the hands of the donor or last preceding owner shall be the fair_market_value of the property as found by the secretary as of the date or approximate date at which according to the best information that the secretary is able to obtain the property was acquired by the donor or last preceding owner sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1015 provides that with respect to property acquired by gift after date the basis shall be the basis determined under subsection a increased but not above the fair_market_value of the property at the time of the gift by the amount of gift_tax paid with respect to the gift and in part a gift the unadjusted_basis of the property in the hands of the transferee is the sum of whichever of the following is the greater i the amount_paid by the transferee for the property or ii the transferor’s adjusted_basis for the property at the time of the transfer and the amount of increase if any in basis authorized by sec_1015 for gift_tax paid case the basis of the trust a assets exceed their fair_market_value accordingly the basis of the trust a assets is not increased under sec_1015 and for the purpose of determining gain the basis of the trust a assets in the hands of the persons receiving the property will be the same as the basis of the trust a assets at the time of transfer for the purpose of determining loss the basis of the trust a assets is limited to the fair_market_value of those assets at the time spouse disclaims her interest based upon the information submitted and representations made in the present sec_1_1015-4 provides that where a transfer of property is in part a sale the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-136787-06 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent your attorney provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely melissa c liquerman melissa c liquerman senior technician reviewer branch passthroughs special industries enclosure copy for sec_6110 purposes
